13-2644-cr(L)
United States v. Manokus Fields and Joseph Jackson

                                      UNITED STATES COURT OF APPEALS
                                         FOR THE SECOND CIRCUIT

                                            SUMMARY ORDER
Rulings by summary order do not have precedential effect. Citation to a summary order filed on or after
January 1, 2007, is permitted and is governed by Federal Rule of Appellate Procedure 32.1 and this court’s
Local Rule 32.1.1. When citing a summary order in a document filed with this court, a party must cite either
the Federal Appendix or an electronic database (with the notation “summary order”). A party citing a
summary order must serve a copy of it on any party not represented by counsel.

        At a stated term of the United States Court of Appeals for the Second Circuit, held at the Thurgood
Marshall United States Courthouse, 40 Foley Square, in the City of New York, on the 31st day of October,
two thousand and fourteen.

PRESENT:              RALPH K. WINTER,
                      JOHN M. WALKER, JR.,
                      JOSÉ A. CABRANES,
                                Circuit Judges.
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x
UNITED STATES OF AMERICA,
                     Appellee,

                               -v.-                                                        No. 13-2644-cr(L)
                                                                                           No. 13-3385-cr(CON)
MANOKUS FIELDS AND JOSEPH JACKSON,
            Defendants-Appellants.

JAYQUIS BROCK, MARK BASKERVILLE, RUSSELL BATTLES,
STEPHANIE D’AGOSTINO, SHERROD DANIELS, LARRY DEVORE,
 HARRY DIAZ, JAMES DICKERSON, STEVEN DICKS,
DERRON DICKERY, DEVANTE FORTUNE, MAURICE HILL,
SHAMAINE HOBBY, EDMUND JACKSON, SR., JAMES JENKINS,
MILTON JOHNSON, TORRENCE JONES, DEMETRIUS LITTLE,
KRISTIN LONGOBARDI, ERIC LUMPKIN, WENDEL MCDUFFIE,
RYAN MOORE, JAVON MOORING, GEMINI NAPOLEON,
CHARLES NICHOLS, RAYMOND RICE, CHANEL SINCLAIR,
ROGER SULLIVAN, ELEAZAR THOMPSON, TYLAN THOMPSON,
BRANDON TOLSON, ALVIN TOWNSEND, RONNIE WASHINGTON,
TYRONE WILLIAMS, DARREN WINFREY, AARON MOORE,
              Defendants.*

              *
             The Clerk of Court is directed to amend the official caption in this case to conform
    with the caption above.
                                                                   1
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x

FOR MANOKUS FIELDS:                                                       JOHN M. ANDREINI, Law Offices of John M.
                                                                          Andreini, Hartford, CT.

FOR JOPEPH JACKSON:                                                       Frank J. Riccio II, Law Offices of Frank J.
                                                                          Riccio LLC, Bridgeport, CT.

FOR APPELLEE:                                                             ROBERT M. SPECTOR, Marc H. Silverman,
                                                                          Assistant United States Attorneys, for Deirdre
                                                                          M. Daly, United States Attorney for the
                                                                          District of Connecticut, New Haven, CT.

       Appeal from a June 28, 2013 judgment of the United States District Court for the District of
Connecticut (Ellen Bree Burns, Judge).

         UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND
DECREED that the judgment of the District Court with regard to defendant Fields is AFFIRMED, the
Anders motion with regard to defendant Jackson is GRANTED, the Government’s motion to dismiss with
respect to the appeal of Jackson’s conviction, terms of imprisonment, supervised release, and the agreed-upon
portion of his forfeiture is GRANTED, and the Government’s motion to dismiss with respect to the appeal of
Jackson’s special assessment and the contested portion of his forfeiture is construed as a motion for summary
affirmance and is GRANTED.

         Defendant Manokus Fields appeals the judgment of the District Court sentencing him principally to a
term of 97 months’ imprisonment after being found guilty by a jury of conspiracy to distribute and to possess
with intent to distribute 280 grams or more of cocaine base, in violation of 21 U.S.C. §§ 841(a)(1), 841(b)(1)(A),
and 846. On appeal, defendant contends that the District Court erroneously instructed the jury with regard to
the “buyer-seller exception” to conspiracy liability and with regard to its determination of the quantity of
cocaine attributable to the defendant.1 Counsel for defendant Joseph Jackson moves to be relieved as counsel
pursuant to Anders v. California, 386 U.S. 738 (1967), and the Government moves to dismiss Jackson’s appeal. We
assume the parties’ familiarity with the underlying facts and the procedural history of the case.

                                                        I.     Jury Instructions

          A jury instruction is flawed if “it misleads the jury as to the correct legal standard or does not adequately
inform the jury on the law.” United States v. Dinome, 86 F.3d 277, 282 (2d Cir. 1996) (internal quotation marks
omitted). Challenged jury instructions are reviewed de novo but will be reversed “only if all of the instructions,
taken as a whole, caused a defendant prejudice.” United States v. Bok, 156 F.3d 157, 161 (2d Cir. 1998). Moreover, a
district court “enjoys broad discretion in crafting its instructions, which is only circumscribed by the requirement
that the charge be fair to both sides.” United States v. Ghailani, 733 F.3d 29, 53 (2d Cir. 2013) (internal quotation
marks omitted).

          1
          In his brief, defendant Fields also argued that the District Court erred in denying his
    motion for judgment of acquittal on the grounds that insufficient evidence was presented linking
    him to a charged narcotics conspiracy. During oral argument, however, defendant abandoned this
    argument and so we decline to address it.
                                                                   2
        Here, contrary to defendant’s assertions, the jury instructions for both the “buyer-seller exception” and
the quantity of cocaine attributable to defendant were legally correct and not misleading to the jury.

                                                II. Anders Motion

        Frank J. Riccio II, counsel for defendant Joseph Jackson, moves for permission to withdraw as counsel
pursuant to Anders v. California, 386 U.S. 738 (1967). The Government moves to dismiss the appeal based on
defendant’s waiver of his appellate rights.2

         We agree with Jackson’s counsel and the Government that there were no meritorious issues to be raised
on appeal because (1) Jackson’s guilty plea was valid; (2) he knowingly and voluntarily waived his right to appeal;
and (3) his sentence was reasonable. However, because Jackson’s waiver did not mention the special assessment
and because he explicitly reserved the right to contest the forfeiture of two cash seizures totaling $72, 325.07,
they are outside the scope of his waiver and he is not barred from challenging them on appeal. Nevertheless,
these claims are not meritorious as both were mandatory under 18 U.S.C. § 3013(a)(2)(A) and 21 U.S.C. §
853(a)(1)-(2) respectively.

                                                CONCLUSION

         We have considered all of the arguments brought by the appellants and find them to be without merit.
Accordingly, it is hereby ORDERED that the: (1) judgment of the District Court with regard to defendant
Manokus Fields is AFFIRMED; (2) the Anders motion with regard to defendant Joseph Jackson is
GRANTED; (3) Government’s motion to dismiss is GRANTED with respect to the appeal of defendant
Jackson’s conviction, terms of imprisonment, supervised release, and the agreed-upon portion of his forfeiture;
and (4) Government’s motion to dismiss with respect to the appeal of defendant Jackson’s special assessment
and the contested portion of his forfeiture is construed as a motion for summary affirmance, and, as so
construed, is GRANTED.

                                                              FOR THE COURT,

                                                              Catherine O’Hagan Wolfe, Clerk




        2
         Jackson claims he was never notified that an attorney had been appointed to represent him
   on appeal, nor that an Anders brief has been filed in his case. Although the Clerk determined
   Jackson’s response was untimely, we will consider Jackson’s response timely filed, based on his
   actual receipt of the required notice in September.
                                                         3